Order entered February 18, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00013-CR

                          LEON BARNES III, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court No. 10
                            Dallas County, Texas
                     Trial Court Cause No. M20-22544-L

                                       ORDER

      The reporter’s record was due on January 10, 2022. The Dallas County

directory shows that the position of court reporter at the County Criminal Court

No. 10 is currently vacant. In light of this, when the record was not filed, we

notified the “Dallas Court Reporter, County Criminal Court No. 10” by postcard

mailed to the trial court and directed that the reporter’s record be filed within thirty

days. We also contacted court coordinator Vanessa Hardeman and asked who
reported this case. To date, no reporter’s record has been filed and we have not

been notified who the acting official court reporter was.

       This appeal cannot proceed without a reporter’s record, and there is no

official court reporter to coordinate the filing of the record. Therefore, we ORDER

the trial court to hold a hearing, at which any and all court reporters who have

taken a portion of the record in this case are present, to determine (1) the names

and addresses of all court reporters preparing portions of the record for this appeal;

(2) which court reporter will be responsible for filing the complete reporter’s

record; (3) when the reporter’s record will be completed; and (4) what steps need

to be taken to ensure the record is filed by that date.

       The trial court shall make its findings concerning the reporter’s record in

writing. The findings shall be filed in a supplemental clerk’s record no later than

March 1, 2022. A supplemental reporter’s record of the hearing shall also be filed

no later than March 1, 2022.

       We DIRECT the Clerk to send copies of this order to the Honorable Etta

Mullin, Presiding Judge, County Criminal Court No. 10; to Felicia Pitre, Dallas

County District Clerk; to Vanessa Hardeman, Court Coordinator, County Criminal

Court No. 10; to Christina O’Neil, Chief Judicial Staff Counsel; and to counsel for

all parties.
      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. It will be reinstated when the supplemental records are filed or the

Court deems it appropriate to do so.


                                             /s/    ERIN A. NOWELL
                                                    JUSTICE